Citation Nr: 1440421	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  13-07 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to December 1946 and from February 1951 to December 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to a TDIU due to his service-connected bilateral hearing loss and tinnitus, which are currently rated as 70 and 10 percent disabling, respectively.

In April 2011, a VA audiological examiner noted that the Veteran had worked as    a supervisor for a linen supply company after service-a position that involved "[keeping] routes on time."  The examiner did not provide an opinion on whether the Veteran's hearing loss and tinnitus affected his employability.  An October 2011 opinion from a private audiologist stated that the Veteran's hearing loss and tinnitus rendered him unemployable, and that his hearing loss would "significantly impair his employability in most job assignments without adaptation."  She noted that he should avoid working in an environment with noise and any environment that required normal hearing or good speech understanding, and that he would be unable to perform a job requiring verbal communication face-to-face or over the phone.  She also stated that the Veteran's condition would make it unsafe for him to drive or to be around heavy or moving machinery.

Although the Veteran indicated during his VA examination that, as a supervisor for a linen supply company, he "[kept] routes on time," the record does not include further clarification of the specific tasks the Veteran was required to perform in that type of position.  Additionally, the private audiologist stated that the Veteran's hearing loss and tinnitus rendered him unemployable "without adaptation," but did not elaborate on the type of adaptation that would be required.  Moreover, it is unclear from the record whether the Veteran currently uses any type of adaptive device to address his hearing loss.  Based on the foregoing, the Board finds that an additional VA examination is necessary prior to adjudication of the Veteran's claim.

Additionally, the Veteran indicated in his TDIU application that he received treatment for his tinnitus and hearing loss at a VA medical center, but there are no VA hearing loss treatment records associated with the claims file.  Those records should therefore be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file relevant treatment records from the Kansas City VA Medical Center related to the Veteran's hearing loss and tinnitus dating since October 2010.  If any records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA audiological examination to determine the impact of his service-connected hearing loss and tinnitus on his employability.  Following examination of the Veteran and review of      the claims file, the examiner should provide an opinion   as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected hearing loss and tinnitus render him unable to obtain and maintain substantially gainful employment without regard to his age or any non-service connected disabilities.  The examiner should provide a rationale for any opinion issued.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



